Citation Nr: 1016084	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-16 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a compensable rating for right ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


 



INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has, at worst, level IV hearing in the right 
ear.  The left ear is not service connected.

2.  It has not been shown that he has lost time from work, 
been hospitalized, or otherwise lost income secondary to the 
hearing loss.


CONCLUSION OF LAW

The criteria for an initial compensable rating for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.85, Tables VI, VIa, VII, Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished in May 2006, prior to the date of 
the issuance of the appealed rating decision.

The Board further notes that, in the May 2006 letter, the 
Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
	
VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.




Analysis

By a rating decision dated January 1994, the RO granted 
service connection for hearing loss in the right ear, and 
assigned a noncompensable rating, effective November 24, 
1992.  In May 2006, the veteran submitted a claim for an 
increased rating for his right ear hearing loss, asserting 
that his hearing had worsened.  Rating decisions dated 
September 2006 and January 2007 denied the veteran's claim 
for a compensable rating and the veteran appealed.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where the appellant 
has expressed dissatisfaction with the assignment of an 
initial rating following an initial award of service 
connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometric tests.  The horizontal lines in Table 
VI (in 38 C.F.R. § 4.86) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone eudiometry test.  The numerical designation of impaired 
efficiency (levels I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

Table VIa is used when the examiner certifies that the use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. §§ 4.85(c), 4.86.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be deprived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after eudiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Following a review of the record, the Board finds that the 
probative evidence shows that the Veteran is not entitled to 
a compensable rating for right ear hearing loss.

A May 2006 VA treatment record noted mild to severe mixed 
hearing loss above 250 Hertz and speech discrimination score 
of 88 percent in the right ear.  

The veteran was afforded a VA audiologic examination in June 
2006.  Evaluation of the right ear revealed puretone 
thresholds, in decibels, of 40, 55, 80, and 75 at 1000, 2000, 
3000, and 4000 Hertz, respectively, with a puretone threshold 
four frequency average of 63 decibels.  Speech recognition 
was 76 percent.  The examiner provided a diagnosis of mild to 
severe sensorineural hearing loss.  

Under Table VI, the Veteran's puretone threshold average of 
63 decibels and speech recognition of 76 percent indicates 
that his hearing acuity was Level IV in the right ear.  Level 
I acuity is assigned to the left ear as the left ear is not 
service connected.

Under Table VII, Level IV in the right ear and Level I in the 
left ear allows for a noncompensable evaluation.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.

The Veteran's audiological testing in June 2006 does not 
reveal any exceptional pattern of hearing in the right ear.  

VA treatment records dated June 2006 to August 2006 noted 
treatment for hearing loss in the right ear, and provided a 
diagnosis of mild to mixed severe hearing loss above 250 
Hertz.  Treatment records also showed that the veteran was 
provided with hearing aids.  

The veteran was afforded another VA examination in October 
2009.  Evaluation of the right ear revealed puretone 
thresholds, in decibels, of 50, 60, 85, and 85 at 1000, 2000, 
3000, and 4000 Hertz, respectively, with a puretone threshold 
four frequency average of 70 decibels.  Speech recognition 
was 80 percent.  The examiner provided a diagnosis of 
essentially mild to severe sensorineural hearing loss.  

Under Table VI, the Veteran's puretone threshold average of 
70 decibels and speech recognition of 80 percent indicates 
that his hearing acuity was Level IV in the right ear.  Level 
I acuity is assigned to the left ear as the left ear is not 
service connected.

Under Table VII, Level IV in the right ear and Level I in the 
left ear allows for a noncompensable evaluation.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.

The Veteran's audiological testing in October 2009 does not 
reveal any exceptional pattern of hearing in the right ear.  

The Board notes that the veteran submitted an uninterpreted 
audiogram from a private audiologist dated November 2006.  
While this audiogram remains uninterpreted, the evaluation 
appears to show that the veteran's hearing loss in November 
2006 was substantially similar to the hearing loss reported 
at the June 2006 VA examination.  Additionally, the Board 
notes that the veteran's right ear hearing loss did not 
warrant a compensable rating after VA audiological testing in 
October 2009.  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the 
disability at issue reasonably describe the Veteran's 
disability level and symptomatology.  Thus, as the Veteran's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate, and no 
referral for an extraschedular evaluation is required.  Id.

While the Board acknowledges the Veteran's complaints of 
hearing loss, the Veteran has not met the criteria for a 
compensable rating.  As preponderance of the evidence is 
against a higher rating, the benefit of the doubt doctrine is 
not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a compensable rating for right ear hearing 
loss is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


